Case: 1:19-op-45840-DAP Doc #: 32 Filed: 05/28/19 1 of 2. PageID #: 421




                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


CITY OF NORWICH                                      :
                                                     :
       Plaintiff                                     :              CIVIL ACTION NO.:
                                                     :              3:19-cv-00770-MPS
                                                     :
vs.                                                  :
                                                     :
PURDUE PHARMA, L.P., ET AL.                          :
                                                     :
       Defendants                                    :              MAY 28, 2019


              DEFENDANT’S CORPORATE DISCLOSURE STATEMENT

       Defendant, McKesson Corporation, Inc., hereby discloses pursuant to the Federal Rule of

Civil Procedure 7.1 and District of Connecticut Local Rule 7.1 that McKesson is a publicly traded

corporation. It has no parent corporations and no publicly held corporation owns 10% or more of

McKesson stock.

       Dated: May 28, 2019

                                                     Respectfully submitted,



                                                 BY: /s/ Patrick M. Noonan (#ct00189)
                                                    Patrick M. Noonan
                                                    Donahue, Durham & Noonan, P.C.
                                                    741 Boston Post Road
                                                    Guilford, CT 06437
                                                    T: (203) 458-9168
                                                    PNoonan@ddnctlaw.com
                                                    Counsel for Defendant,
                                                    McKesson Corporation
Case: 1:19-op-45840-DAP Doc #: 32 Filed: 05/28/19 2 of 2. PageID #: 422




                                       CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF System.



                                                                      /s/
                                                                Patrick M. Noonan




                                                 2
